Citation Nr: 1043291	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  10-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due 
to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

The Veteran claims that he is entitled to service connection for 
lung cancer as a result of exposure to herbicides.  Most 
recently, the Veteran contends that he was exposed to such 
herbicides while stationed at Ubon, Thailand.  

The Veteran's representative asserts that there were times when 
the Veteran's duties kept him near or along base perimeters where 
herbicides were used; however, VA has not solicited the Veteran 
regard information with regards to his method of exposure in 
Thailand.  See Informal Hearing Presentation dated October 
25,2010.

The Veteran's service personnel records confirm that he served in 
Thailand from July 1966 to February 1967 with the 555th Tactical 
Fighter Squadron.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  

VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n), directs that a detailed 
statement of the Veteran's claimed herbicide exposure be sent to 
the Compensation and Pension (C&P) Service via e-mail and a 
review be requested of the inventory of herbicide operations 
maintained by the Department of Defense (DoD) to determine 
whether herbicides were used or tested as alleged.  

If the exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification.  See BVA Fast Letter 09-20 (May 6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  The Court has 
consistently held that evidentiary development procedures 
provided in the Adjudication Procedure Manual are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the 
Board failed to comply with the duty-to-assist requirement when 
it failed to remand the case for compliance with the evidentiary 
development called for by M21-1).  

Thus, the Board concludes that this matter must be remanded, 
including for compliance with the procedures set forth in the VA 
Adjudication Manual.

A general Memorandum for the Record was associated with the 
claims folder.  It was prepared by the Compensation and Pension 
Service, but did not specifically address this Veteran's 
contentions regarding his exposure in Thailand.  The Memorandum 
simply addressed the use of herbicides outside Vietnam, to 
include Thailand.  

However, the Memorandum did recommend that, unless a Veteran's 
claim was inherently incredible, the RO should send a request to 
JSRRC for any information that they could provide to corroborate 
the Veteran's claimed exposure.  This was not completed in the 
instant case.  

The Board notes that pursuant to prior Board remand in June 2010, 
only requests pertaining to the Veteran's service in the Republic 
of Vietnam were made. 

Upon Remand, the RO should first request that the Veteran submit 
information pertaining to the approximate dates, location, and 
nature of his alleged exposure in Thailand.  

Once the RO has obtained the information as to the approximate 
dates, location, and nature of the alleged exposure, it should 
then furnish a request to the Agent Orange Mailbox with the 
Veteran's detailed description of exposure to obtain a review of 
DOD's inventory of herbicide operations to determine whether 
herbicides were used as alleged.  

If the response from the Agent Orange Mailbox inquiry confirms 
that herbicides were used as alleged, the RO should determine 
whether service connection for lung cancer is otherwise in order.  
If confirmation is not obtained, then the RO should send an 
inquiry to JSRRC for verification of herbicide exposure from non-
tactical, commercial use on any location identified by the 
Veteran.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should provide the Veteran with 
another letter, informing of the complete 
notice and duty-to-assist provisions as 
applicable to his claim.  The letter should 
address, in particular, claims for service 
connection based on Agent Orange exposure, 
and the new rulemaking discussed herein 
with procedures to address claims based on 
Agent Orange exposure in Thailand.

The letter should explain the relative 
roles of VA and the Veteran in obtaining 
evidence to support the claim. The letter 
should ask the Veteran to submit any 
evidence he has, and should inform him that 
it is ultimately his responsibility to see 
that pertinent evidence is received.

2.  The RO should contact the Veteran and 
request that he submit information 
pertaining to the approximate dates, 
location, and nature of his alleged 
exposure in Thailand.

3. After obtaining information as to the 
approximate dates, location, and nature of 
the Veteran's alleged exposure, the RO 
should furnish a request to the Agent 
Orange Mailbox (VAVBAWAS/CO/211/ 
AGENTORANGE) to obtain a review of 
Department of Defense inventory of 
herbicide operations in order to determine 
whether herbicides were used as alleged.  
If the response from the Agent Orange 
Mailbox inquiry confirms that herbicides 
were used as alleged, then the RO should 
determine whether service connection is 
otherwise in order.  If confirmation is not 
obtained, the RO should then send an 
inquiry to the JSRRC for verification of 
alleged herbicide exposure from non-
tactical, commercial use on the base from 
the Armed Forces pest Management Board 
(formerly, the Armed Forces Pest Control 
Board).

The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  If the RO is 
unable to locate those records, then a 
memorandum of the RO's efforts in 
attempting to obtain those records should 
be associated with the claims file.

4.   Following completion of all indicted 
development, the RO should readjudicate the 
Veteran's claim for service connection for 
lung cancer as a result of exposure to 
herbicides in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative a fully 
responsive Supplemental Statement of the 
Case (SSOC).  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  They should be afforded a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose or appellate 
disposition.  The Veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


